
	
		I
		111th CONGRESS
		2d Session
		H. R. 5640
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2010
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish a National Rape Kit
		  Database.
	
	
		1.Short titleThis Act may be cited as the
			 National Rape Kit Database
			 Act.
		2.National Rape Kit
			 Database
			(a)In
			 generalNot later than one
			 year after the date of the enactment of this Act, the Attorney General shall
			 establish a public database on information on rape kits collected by Federal,
			 State, and local law enforcement agencies.
			(b)Participation
			 and required information
				(1)Participation
					(A)In
			 generalEach database-participating entity shall, in accordance
			 with the requirements described in subsection (c), include in the database
			 under subsection (a) all applicable information described in paragraph (2) on
			 rape kits collected or tested by such entity.
					(B)Database-participating
			 entity definedFor purposes of this section, the term
			 database-participating entity means—
						(i)a
			 Federal law enforcement agency; and
						(ii)for
			 purposes of establishing compliance under subsection (d)—
							(I)a
			 State law enforcement agency;
							(II)a local law
			 enforcement agency; and
							(III)a State or local
			 laboratory owned by a State or unit of local government.
							(2)Required
			 informationInformation
			 described in this paragraph, with respect to a rape kit, includes—
					(A)in the case of a
			 database-participating entity that is a law enforcement entity—
						(i)the
			 date of the action constituting the basis for the collection of the rape
			 kit;
						(ii)the
			 city (or other appropriate geographic location) where such action
			 occurred;
						(iii)the date of the
			 entry into the database;
						(iv)the
			 date evidence contained in the rape kit was collected;
						(v)the
			 entity (including a law enforcement agency, laboratory, or other entity) that
			 has possession of the rape kit;
						(vi)the
			 processing status of the rape kit; and
						(vii)in
			 the case of a backlogged case, whether the statute of limitations has expired;
			 and
						(B)with respect to a
			 database-participating entity that is a laboratory, updates on the processing
			 status of the rape kit.
					(c)Required terms
			 for inclusion of informationThe requirements described in this
			 paragraph, with respect to information included in the database under
			 subsection (a) by a database-participating entity, are the following:
				(1)Limitation on
			 scope of informationNo
			 personally identifiable information (such as the name of the victim involved
			 and the address and other contact information of such victim) shall be included
			 in the database.
				(2)Unique ID number
			 and timing for inclusion of information
					(A)In
			 generalSubject to paragraph (3) and subparagraph (B)—
						(i)not
			 later than 72 hours after the time at which a rape kit is first processed as
			 evidence—
							(I)a
			 unique identification number shall be assigned to such rape kit; and
							(II)the
			 database-participating entity in possession of the rape kit shall include in
			 the database information on such rape kit described in subsection (b)(2) in a
			 manner that identifies such information by such identification number;
			 and
							(ii)not
			 later than 72 hours after testing the rape kit, the database-participating
			 entity conducting such testing shall update within the database the processing
			 status of such rape kit.
						Any
			 information related to such rape kit that is included in such database shall be
			 identifiable within such database by such unique identification number.(B)Rape kits
			 collected before establishment of databaseSubject to paragraph
			 (3), in the case of a rape kit collected before the date of establishment of
			 the database, a database-participating entity shall not be required to include
			 in such database information on (or have a unique identification number
			 assigned with respect to) such rape kit before such date that is 1 year after
			 the date of the enactment of this Act.
					(3)Rape kits not
			 included (or to follow a delayed inclusion) in registryWith
			 respect to a rape kit collected or tested by a database-participating entity,
			 the following shall apply:
					(A)In the case that
			 the rape kit relates to a case that the entity determines to be unfounded, or
			 to a case in which the victim withdraws the victim’s report—
						(i)if
			 such determination or withdrawal occurs—
							(I)before the 72-hour
			 deadline described in paragraph (2)(A)(i) (or has not otherwise been included
			 in the database), information on such rape kit shall not be included in the
			 database; or
							(II)after information
			 on such rape kit has been entered into the database, such information shall be
			 identified as inactive; and
							(ii)the
			 entity shall include within the database the total number of such rape kits
			 that were not so included in the database and identified as inactive.
						(B)In the case that the rape kit is collected
			 from a victim who has not made to the law enforcement agency involved a police
			 report on the action constituting the basis for the collection of the rape kit,
			 the law enforcement agency shall not include information on such rape kit in
			 the database until the date on which the victim makes such a report or, if
			 sooner and allowed under applicable State law, until the date on which the
			 agency commences an investigation related to such rape kit without such a
			 victim report.
					(4)Method of
			 inclusion of informationThe database-participating entity shall
			 include information in the database through a secure Internet Web site.
				(d)Compliance
				(1)Funding under
			 Debbie Smith and Byrne Grant Programs contingent on
			 complianceFor any fiscal year beginning after the date of the
			 establishment of the database under subsection (a), a State or unit of local
			 government shall not be eligible for Federal funding under section 2 of the DNA
			 Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135) or under subpart 1
			 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968
			 unless such State or unit is in compliance with this section with respect to
			 such fiscal year.
				(2)Determination of
			 compliance
					(A)In
			 generalA State or unit of local government is in compliance with
			 this section with respect to a fiscal year if the State or unit provides to the
			 Attorney General a certification described in subparagraph (B) for such fiscal
			 year.
					(B)CertificationA
			 certification described in this subparagraph for a fiscal year is—
						(i)in
			 the case of a State, a certification that for such fiscal year—
							(I)at least 75
			 percent of the State law enforcement agencies;
							(II)at least 75
			 percent of the local law enforcement agencies within the State;
							(III)100 percent of the State laboratories owned
			 by the State; and
							(IV)100 percent of
			 the local laboratories owned by units of local government within the State,
							included
			 information, in accordance with this section, in the database under subsection
			 (a) for substantially all rape kits collected or tested by such agency or
			 laboratory; and(ii)in the case of a unit of local government,
			 a certification that for such fiscal year the local law enforcement agency of
			 the unit and the local laboratory owned by the unit, as applicable, included
			 information, in accordance with this section, in the database under subsection
			 (a) for substantially all rape kits collected or tested by such agency or
			 laboratory.
						(e)Public
			 accessThe database
			 established under subsection (a) shall be made available to the public and
			 shall be made available in a manner that allows the comparison of information
			 and processing of such information to generate trends.
			(f)Technical
			 assistanceThe Attorney General shall provide for—
				(1)assistance to database-participating entities that do not have access to the
			 Internet in order to enable such entities to participate under this section;
			 and
				(2)a helpdesk and technical assistance for database-participating entities to
			 participate under this section.
				(g)Authorization of
			 appropriationsThere is
			 authorized to be appropriated such sums as are necessary for each of fiscal
			 years 2011 through 2016 to carry out this section.
			(h)DefinitionsFor
			 purposes of this section:
				(1)Rape
			 kitThe term rape
			 kit means a sexual assault forensics evidence collection kit.
				(2)StateThe term State means a State
			 of the United States, the District of Columbia, the Commonwealth of Puerto
			 Rico, the United States Virgin Islands, American Samoa, Guam, and the Northern
			 Mariana Islands.
				(i)Conforming
			 amendments
				(1)Conditioning
			 receipt of Debbie Smith DNA Backlog Grant Program funds on participation in
			 National Rape Kit DatabaseSection 2(b) of the DNA Analysis Backlog
			 Elimination Act of 2000 (42 U.S.C. 14135(b)) is amended—
					(A)in paragraph (6), by striking
			 and at the end;
					(B)in paragraph (7),
			 by striking the period at the end and inserting ; and ; and
					(C)by adding at the
			 end the following:
						
							(8)for grants for fiscal years beginning after
				the date of the establishment of the database established under subsection (a)
				of section 2 of the National Rape Kit Database Act, specify that the State or
				unit of local government is in compliance with such section, as determined
				under subsection (d)(2) of such
				section.
							.
					(2)Conditioning
			 receipt of Edward Byrne Memorial Justice Assistance Grant Program funds on
			 participation in National Rape Kit DatabaseSection 502 of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3752) is amended
			 by adding at the end the following new paragraph:
					
						(6)For grants for fiscal years beginning after
				the date of the establishment of the database established under subsection (a)
				of section 2 of the National Rape Kit Database Act, a certification under
				subsection (d)(2) of such section that the State or unit of local government is
				in compliance with such
				section.
						.
				
